JOHN HANCOCK INVESTMENT TRUST ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77D Policies with Respect to Security Investments On June 7, 2011, the Board of Trustees approved the following change to the investment policy regarding the use of preferred securities: For John Hancock Balanced Fund, John Hancock Global Opportunities Fund, John Hancock Large Cap Equity, John Hancock Small Cap Intrinsic Value Fund and John Hancock Sovereign Investors Fund: The Funds may invest in convertible securities, which may include corporate notes or preferred stock securities.
